Citation Nr: 1041616	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from October 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

Because of the Veteran's age, the Board advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

In July 2009, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration - primarily to have the Veteran reexamined for 
additional medical comment to first determine the severity of his 
bilateral hearing loss, and specifically in terms of whether it 
satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered a disability by VA standards.  And if determined 
or confirmed that it does, a medical opinion also was needed 
concerning the etiology of the hearing loss, and specifically in 
terms of whether it is attributable to excessive noise exposure 
(acoustic trauma) during his military service, especially while 
engaged in combat during World War II.


FINDING OF FACT

There is not sufficiently probative, i.e., competent and 
credible, medical or other evidence of record establishing the 
Veteran currently has a bilateral hearing loss disability 
according to prescribed VA standards or, even if he does, that it 
is the result of his military service - including especially any 
acoustic trauma he sustained in combat during World War II.



CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss disability that 
was incurred in or aggravated by his military service or that may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in February and April 2005, the RO advised 
the Veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).  Consider, as well, that the RO issued those VCAA notice 
letters prior to initially adjudicating the Veteran's claim in 
May 2005, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  

The RO did not apprise the Veteran of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Since, however, 
the Board is denying his underlying claim for service connection, 
no downstream disability rating or effective date will be 
assigned.  So these downstream elements of his claim are 
ultimately moot.  Therefore, there can be no possibility of any 
prejudice to him in not receiving notice concerning these 
downstream disability rating and effective date elements of his 
claim because, in the final analysis, these downstream elements 
of his claim are inconsequential.  
38 C.F.R. § 20.1102 (harmless error); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the Veterans 
Court may conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular case.  
Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because: (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

As the pleading party, the Veteran has not made any allegation of 
prejudicial error in the VCAA notice he received or did not 
receive.  Moreover, as mentioned, he is represented in this 
appeal by a Veteran's services organization, although the Court 
has declined to equate this with representation by an attorney.

And as for the duty to assist, the Veteran's service treatment 
records (STRs) are unavailable.  An April 2005 letter indicates 
the RO requested his STRs from the National Personnel Records 
Center (NPRC), a military records repository.  But the NPRC 
responded that the records were unavailable and presumed 
destroyed in a 1973 fire at that facility.  The RO therefore 
requested that the Veteran provide copies of any STRs in his 
personal possession.  When, as here, at least a portion of the 
STRs are lost or missing, VA has a heightened duty to consider 
the applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons and 
bases for its decision ...."  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Given the unsuccessful attempt by VA to obtain the 
Veteran's complete STRs, the Board finds that additional attempts 
to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) 
and (c)(3).

That said, it is worth noting additionally, however, that the 
Veteran's missing STRs are not determinative or dispositive of 
whether his claim should be granted.  This is especially true 
since, as will be explained, the deficiency in his claim is not 
in establishing proof of excessive noise exposure (acoustic 
trauma) in service.

All of this is to say that, missing STRs, while indeed 
unfortunate, do not obviate the need for the Veteran to still 
have medical nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, missing STRs do not lower the threshold for an allowance 
of a claim.  There is no reverse presumption for granting a 
claim.  The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate evidence 
is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, the 
record does not contain the required supporting medical evidence 
in this particular instance.

Further concerning the duty to assist, all available evidence 
pertaining to the Veteran's claim, which is obtainable, has been 
obtained.  The RO and AMC obtained or made reasonable attempts to 
obtain his STRs, service personnel records, private medical 
records, and VA medical records.  Importantly, as already alluded 
to, the Board remanded this claim in July 2009 to have him 
undergo a VA Compensation and Pension Examination (C&P Exam) for 
this required medical nexus opinion assessing the nature and 
etiology of his claimed bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

The record shows the RO/AMC scheduled the Veteran for VA 
examinations on September 9, 2009 and June 29 & 30, 2010, but he 
failed to appear for any of those scheduled examinations.  A 
September 2009 administrative note indicates a letter was sent to 
him requesting that he call and schedule an appointment, and a 
February 2010 VA Form 21-0820 indicates he called to reschedule 
his examination.  


A June 2010 Deferred Rating Decision indicates the RO/AMC 
deferred his claim pending the rescheduling of his examination - 
as per the February 2010 VA Form 21-0820.  A June 2010 letter 
from the RO/AMC provides the VA facility nearest him would be 
notifying him of the date, time, and place of his examination.  
The Board acknowledges there is no actual letter in the file 
indicating he was so notified of the rescheduling of his VA 
examination.  However, because the regular practices of VA do not 
include maintaining a hard copy of VA examination notices, the 
absence of such from the claims file cannot be used as evidence 
to demonstrate that such notice was not mailed.  See Kyhn v. 
Shinseki, 23 Vet. App. 335, 339 (2010).  Therefore, the Board is 
satisfied there was substantial compliance with the July 2009 
remand directives in attempting to schedule this examination and 
obtain this opinion.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, 
as there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist has 
been met. 38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  In essence, lay testimony is competent 
when it regards the readily observable features or symptoms of 
injury or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination of 
whether medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  


When, for example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and make a credibility determination as to 
whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).



Concerning claims for hearing loss, in particular, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

But according to VA standards, impaired hearing only will be 
considered an actual disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  
38 C.F.R. § 3.385.

As mentioned, the Board remanded the Veteran's claim in July 2009 
in order for VA to provide him a C&P Exam to obtain an opinion 
concerning the nature and etiology of his claimed bilateral 
hearing loss.  And, unfortunately, he failed to appear for any of 
his three scheduled exams.  Therefore, the Board is left to 
consider his claim based on the evidence already of record.  38 
C.F.R. § 3.655.

The Veteran has submitted a February 2010 private audiology 
report in support of this claim.  But while this report includes 
an audiogram, it does not specify the puretone threshold 
measurements or averages in the type of graphical format 
described in §§ 4.85 and 4.86 to permit the Board to determine 
whether it shows hearing loss and consequent disability of the 
type contemplated by § 3.385.  The Board is not permitted to 
interpret the data in these reports.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Therefore, the Board finds this report 
lacks probative value as to the existence of a current bilateral 
hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board has the authority to "discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items of 
evidence"). 



That said, a May 2005 VA audiological evaluation report initially 
lists threshold scores that are indeed consistent with a hearing 
loss disability.  Testing of the left ear revealed a 50-decibel 
loss at the 500 Hz level, a 35-decibel loss at the 1000 Hz level, 
a 50-decibel loss at the 2000 Hz level, a 70-decibel loss at the 
3000 Hz level, and a 90-decibel loss at the 4000 Hz level, for an 
average decibel loss of 61.  Testing of the right ear revealed a 
45-decibel loss at the 500 Hz level, a 30-decibel loss at the 
1000 Hz level, a 55- decibel loss at the 2000 Hz level, 
a 90-decibel loss at the 3000 Hz level, and a 100-decibel loss at 
the 4000 Hz level, for an average decibel loss of 69.  Clearly, 
these findings show sufficient hearing loss in each ear to be 
considered a disability according to § 3.385.

The evaluating VA audiologist, however, provided conflicting 
information concerning the validity and reliability of these 
findings.  He initially stated that "the final thresholds 
recorded today are likely close to actual thresholds. . . ."  
But he then added that he "cannot confirm response reliability 
with 5dB as normally required.  Therefore, results are considered 
too inconsistent to be appropriate for adjudication purposes."  
Consequently, the Board finds the results of this examination are 
not sufficiently probative as to whether the Veteran currently 
has a bilateral hearing loss sufficient to satisfy the threshold 
minimum requirements of § 3.385 to be considered an actual 
disability by VA standards.  See Bloom v. West, 13 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty); see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is 
speculative, general or inconclusive in nature cannot be used to 
support a claim).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
See again Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).



Furthermore, the Board acknowledges that while the Veteran is 
competent, even as a layman, to say he has difficulty hearing, he 
is not competent to also proclaim that his hearing loss is 
sufficiently severe to meet the requirements of this regulation 
to be considered an actual disability because this is a medical, 
not lay determination.  38 C.F.R. § 3.159(a)(2).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
during service and since, even when not corroborated by 
contemporaneous evidence such as medical treatment records, but 
also indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Therefore, the Board finds there is not sufficiently probative, 
i.e., competent and credible, medical evidence confirming the 
Veteran currently has bilateral hearing loss sufficient to meet 
VA standards for disability compensation purposes.  But even 
going one step further and assuming for the sake of argument he 
does, his claim still has to be denied because there is not the 
required evidence linking this current hearing loss to the type 
acoustic trauma claimed during his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The May 2005 VA audiological evaluation report indicates that, 
after the Veteran reported that he had contracted Lyme disease 
two years earlier, so in 2003 or thereabouts, this audiologist 
resultantly commented that "Lyme disease is an issue since there 
is at least one report in the literature linking Lyme disease and 
hearing loss."  That is, without regard to this examiner's 
reluctance to endorse the examination findings regarding the 
degree of current bilateral hearing loss, this examiner in any 
event also declined to link any current bilateral hearing loss 
to the Veteran's military service.  Rather, he suggested the 
possibility that any such hearing loss may be associated with the 
Veteran's history of Lyme disease, as opposed to any in-service 
acoustic trauma.

And just as the Veteran, as a layman, is not competent to 
proclaim he has bilateral hearing loss sufficient to meet VA 
disability compensation standards, he equally is not competent to 
etiologically link any such proclaimed hearing loss to his 
military service - including to acoustic trauma.  38 C.F.R. § 
3.159(a)(2).  See again Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

There is no questioning the Veteran had very meritorious service.  
Indeed, records show he was awarded the Bronze Star Medal for his 
participation in combat during World War II.  Therefore, absent 
evidence to the contrary, it is presumed he was exposed to 
excessively loud noise (acoustic trauma) during his service in 
that capacity.  See 38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 
3.304(d).  However, in the absence of sufficiently probative, 
i.e., competent and credible, medical evidence of record 
establishing he currently has a bilateral hearing loss disability 
meeting the standards for VA compensation purposes - that is, 
specifying the puretone threshold measurements or averages in the 
type of graphical format described in §§ 4.85 and 4.86, and more 
importantly (even assuming he does) linking this current hearing 
loss to his military service - and in particular to that 
presumed acoustic trauma in combat, the preponderance of the 
evidence is still against this claim.  And unfortunately, this in 
turn means there is no reasonable doubt to resolve in his favor, 
and that this claim resultantly must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for bilateral hearing loss is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


